Citation Nr: 1207143	
Decision Date: 02/27/12    Archive Date: 03/09/12

DOCKET NO.  07-25 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for lupus, claimed as secondary to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from July 1957 to June 1961, and from April 1967 to July 1969.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In a March 2009 decision, the Board determined that new and material evidence had not been received to reopen previously denied claims of service connection for lupus and blood clots.  The Board also denied service connection for a protein C deficiency.  

In a February 2011 memorandum decision, the U.S. Court of Appeals for Veterans Claims (Court) reversed the Board decision determining that new and material evidence had not been received to reopen the previously denied claim of service connection for lupus and remanded the matter for additional development of the reopened claim.  The Court affirmed the remaining portion of the Board's decision.  

In light of the Court's decision, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The appellant seeks service connection for lupus.  He contends that the condition developed as a result of his exposure to Agent Orange in Vietnam.  Specifically, the theorizes that his exposure to the dioxin contaminant in Agent Orange altered his immune system, rendering it hyperactive and resulting in lupus, an autoimmune disease.

The service department has certified that the appellant served in Vietnam from December 1967 to July 1969.  Under these circumstances, his exposure to Agent Orange is legally presumed.  38 C.F.R. § 3.307(a)(6)(iii) (2011).  

If a veteran was exposed to an herbicide agent during active service, certain enumerated diseases may be service connected if the requirements of 38 U.S.C.A. § 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service.  38 C.F.R. § 3.309(e) (2011).  The enumerated diseases which are deemed to be associated with herbicide exposure, however, do not include lupus and the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  Id., Note 2; see also Diseases Not Associated with Exposure to Certain Herbicide Agents, 75 Fed. Reg. 81,332 (Dec. 27, 2010).

Although the presumptive regulations do not avail the appellant, he is not precluded from establishing direct service connection based on exposure to Agent Orange with proof of actual causation between an established exposure and a post-service disease.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

In this case, the appellant's claim of service connection for lupus was previously denied on the basis that the condition had not been shown in service or for many years thereafter, nor did the record contain evidence of a nexus between the appellant's post-service lupus and his active service or any incident therein, including presumed exposure to Agent Orange.  

In its February 2011 memorandum decision, however, the Court noted that the appellant had submitted several Internet articles, including a nutrition action health letter entitled "Dioxin for Dinner?" discussing an article by Linda Birnbaum, one of the Environmental Protection Agency's dioxin experts, to the effect that dioxin had been shown to impair the immune system in animals, rendering it both under-reactive and overreactive to stimuli.  The article further noted that an over-reactive immune system could raise the risk of autoimmune diseases like lupus.  The Court characterized the articles submitted by the appellant as "evidence pertaining to nexus between lupus and the dioxin contaminants in Agent Orange" and concluded that new and material evidence had therefore been received to reopen the claim.  See February 2011 memorandum decision at page 5 -6.  

In light of the Court's decision, the Board finds that a VA medical examination is required.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (discussing the proper relationship between the new-and-material-evidence standard to reopen a claim and the standard for triggering the Secretary's duty to provide a medical examination under 38 U.S.C. § 5013A(d)).  

The Board also notes that in its February 2011 memorandum decision, the Court noted that in an oncology note dated February 15, 2006, a VA physician had indicated that he had reviewed over one hundred articles written by Dr. Birnbaum and at least two of them were "of potential interest in regard to immune effects."  The Court directed the Board to "follow up on this information" and further indicated that "[i]n dealing with this matter on remand, the more information VA obtains on the current state of knowledge as to the possible relationship between exposure to dioxin and lupus, the better."  See February 2011 memorandum decision at page 5, citing Jones (Michael) v. Shinseki, 23 Vet. App. 382, 390 (2010) ("The examiner may also have an obligation to conduct research in the medical literature depending on the evidence in the record at the time of examination.").  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The appellant should be afforded a VA medical examination for the purpose of clarifying the etiology of his current lupus, diagnosed as cutaneous lupus.  The claims folder must be made available to the examiner for review in connection with the examination.  After examining the appellant and reviewing the claims folder, the examiner should provide an opinion, with supporting rationale, as to whether it is at least as likely as not that the appellant's current lupus is causally related to his active service or any incident therein, including presumed exposure to Agent Orange.  

In providing the requested opinion, the examiner should be requested to review the available medical literature discussing the "current state of knowledge as to the possible relationship between exposure to dioxin and lupus," including any articles by Dr. Lisa Birnbaum of the EPA discussing the effects of dioxin exposure on the immune system.  

2.  After conducting any additional development deemed necessary, the RO should readjudicate the claim, considering all the evidence of record.  If the benefit sought remains denied, the appellant and his representative should be furnished with a supplemental statement of the case and given the appropriate opportunity to respond.

The case should then be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



